Citation Nr: 0427894	
Decision Date: 10/07/04    Archive Date: 10/12/04	

DOCKET NO.  99-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial evaluation for coronary 
artery disease, status post coronary artery bypass graft, 
currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, that granted service 
connection for coronary artery disease, status post coronary 
artery bypass graft, and assigned a 30 percent evaluation.  
The veteran, who had active service from August 1940 to May 
1958, expressed disagreement with the initial evaluation 
assigned by that rating decision, and the case was referred 
to the Board for appellate review.  In May 2003, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's coronary artery disease, status post 
coronary artery bypass graft, is not shown to be productive 
of more than one episode of acute congestive heart failure in 
the past year, or workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for coronary artery disease, status post coronary 
artery bypass graft, have not been met 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Codes 7005-7017 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) until well after the RO's decision in 
this case in April 1999.  However, in a similar case 
involving of the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims held that in such 
situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the veteran and his representative by way of 
a letter from the RO to the veteran in June 2003 following 
the Board's May 2003 remand in this case.  After obtaining 
additional evidence, the RO reviewed the veteran's claim, 
continued the denial of the benefit sought and issued a 
Supplemental Statement of the Case in May 2004.  This would 
appear to satisfy the notification requirements of the VCAA.  
The Board would also note that the April 1999 rating 
decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the RO obtained private and VA medical records 
identified by the veteran, and the veteran has been accorded 
VA examinations in order to assess the severity of his 
service-connected cardiovascular disease.  Lastly, the 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

The veteran essentially contends that the current evaluation 
assigned for his heart disability does not accurately reflect 
the severity of that disability.  He maintains, in substance, 
that the symptomatology he experiences warrants a higher 
evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses, 
proportionate to the severity of these several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, when a veteran is appealing 
the initial assignment of a disability rating, as is the 
situation in this case, the severity of the disability is to 
be considered during the entire period, from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, an April 1999 rating decision granted service 
connection for coronary artery disease, status post coronary 
artery bypass graft, and assigned a 30 percent evaluation 
under 38 C.F.R. § 3.104, Diagnostic Code 7005, which pertains 
to atherosclerotic heart disease (coronary artery disease) 
and Diagnostic Code 7017 for coronary bypass surgery.  The 
Board observes that the schedular criteria under both 
diagnostic codes are identical.  The currently assigned 30 
percent evaluation contemplates finding of documented 
coronary artery disease resulting in workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

For the next higher 60 percent evaluation the schedular 
criteria contemplate findings of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A note following 38 C.F.R. § 4.104 indicates 
that one MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen intake of 
3.5 milliliters per kilogram of body weight per minute.  

The evidence for consideration in evaluating the severity of 
the veteran's disability includes private and VA medical 
records, including reports of VA examinations.  Addressing 
the three separate criteria for the next higher 60 percent 
evaluation, the Board finds that the medical evidence does 
not demonstrate that the veteran has had any congestive heart 
failure.  In this regard, at the time of a VA examination 
performed in March 1999, a chest X-ray specifically indicated 
that there was no evidence of congestive heart failure.  
Similarly, VA outpatient treatment records dated between 1999 
and 2004 contain no evidence of congestive heart failure.  
Notably, VA outpatient treatment records include chest X-rays 
taken in October and December 2003 both of which indicated 
that there was no congestive heart failure.  Lastly, 
following a VA examination performed in March 2004 no 
congestive heart failure was diagnosed.  

With respect to the evaluation of the veteran's disability 
based on METs in order to warrant the next higher 60 percent 
evaluation, that value is contemplated to be greater than 3 
but not greater than 5.  However, the veteran's heart disease 
is not shown to manifest such symptomatology.  In this 
regard, the Board notes that clinical findings of METs are 
not reported in any of the private medical records or in the 
VA outpatient treatment records, but rather are confined to 
the reports of VA examinations.  In this regard, the March 
1999 VA examination estimated that the veteran's metabolic 
capacity was 6 METs.  

A more recent March 2004 VA examination indicated that the 
veteran's METs was limited by a combination of medical 
conditions including noncardiac musculoskeletal conditions 
from performing more than 4 METs of exertion comfortably.  
The RO requested clarification of that clinical finding from 
the examiner requesting that a value be expressed only in 
terms of the veteran's cardiovascular disease.  In an April 
2004 addendum the examiner indicated that it was not possible 
to any degree of medical certainty to tell exactly what his 
degree of cardiac exertion capacity is, but would not expect 
his medical capacity solely due to his cardiac condition to 
be limited to more than 5-6 METs of exertion, due to the fact 
that in 1997, prior to the musculoskeletal injuries, the 
veteran was capable of exerting himself to 7 METs of 
exertion.  Thus, the veteran is not shown to warrant a higher 
evaluation based on the second criteria set forth above.

The last criteria for a 60 percent evaluation is left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  In this regard, private medical records do 
contain relevant clinical findings, but the Board observes 
that most of those clinical findings were dated prior to the 
date service connection was granted.  Nevertheless, those 
records do not show that the veteran had a ventricular 
dysfunction with ejection fraction of 30 to 50 percent.  For 
example, echocardiograms performed in September 1997 show a 
normal ejection fraction in the range of 60 percent.  An 
echocardiogram performed in October 1997 showed an estimated 
ejection fraction in the range of 65 to 70 percent.  VA 
medical records similarly fail to demonstrate that the 
veteran has ventricular dysfunction with ejection fraction of 
30 to 50 percent.  For example, a Thallium test performed in 
January 2002 indicated that left ventricular ejection 
fraction was normal at 66 percent and an ejection fraction on 
an echocardiogram performed later in January 2002 showed an 
ejection fraction of 52 percent.  Lastly, at the time of a VA 
examination performed in March 2004, the veteran was reported 
to have left ventricular dysfunction, but a normal ejection 
fraction.  As such, the veteran was not shown to meet the 
criteria for a 60 percent evaluation for his heart disease.

While the Board acknowledges the veteran's contentions 
regarding the symptomatology he experiences associated with 
his heart disease.  However, the clinical evidence for review 
simply does not show that he meets the schedular criteria for 
a 60 percent evaluation.  Accordingly, the Board concludes 
that a higher initial evaluation for the veteran's coronary 
artery disease, status post coronary artery bypass graft, is 
not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations, 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  In this case, the veteran simply contends 
that the symptomatology associated with his disability 
warrants a higher evaluation, and there has been no assertion 
or showing that the veteran's heart disease has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.322(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

An initial evaluation in excess of 30 percent for coronary 
artery disease, status post coronary artery bypass graft, is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



